Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over VEGA et al (WO 2013/113372).




	Claim 18 adds into claim 16 “wherein the geometric description describes coordinates of the portions and the multiple object properties describe object properties at coordinates in the object property space” (Vega, figure 7A-7B – the density properties 714b of the portions 712 and 710 are defined by radius, which can be transferred to coordinates).

	Claim 19 adds into claim 18 “wherein the instructions are further to cause the processor to determine the mapping based on where the coordinates of the portions intersect with the coordinates of the object properties in the object property space” (Vaga, figures 7A-7B – the mapping can be defined based on the  radius of the cylindrical object 710 and rectangular object 710) .

	Claim 20 adds into claim 16 “wherein the object model of the 3D model object defines object properties for the portions of the 3D model object” (Vega, figures 7A-7B).

	Claim 21 adds into claim 16 “wherein the object model comprises a plurality of geometric vertices and at least one non-geometric vertex defining at least one object property at an intersection” (Vaga, figure 7B – the object 710 is defined by its vertices and the cylindrical object is defined by radius).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,424,109. 
Claim 16 of this application
Claim 1 of the US patent
An apparatus comprising: a processor; and a computer readable storage on which is stored machine-readable instructions that when executed by the processor, cause the processor to:
A method comprising:
access data representing a geometrical description of a three-dimensional (3D) model object, the geometrical description defining locations of portions of the 3D model object;
receiving data representing a geometrical description of a three-dimensional object defining, in a geometric space, an object geometry of the three-dimensional object;

receiving at least one object property description describing, in an object property space, an object property of the three-dimensional object; and
determine, for each of the portions of the 3D model object, a mapping between the portion and an object property of the multiple object properties based on the location of the portion in the object property space, wherein the mappings define an object model of the 3D model object.
intersecting the object property space and the geometric space to define an object model of the three-dimensional object, wherein the object model comprises at least one object property of the three-dimensional object defined at an intersection between a described object property and a defined object geometry of the three-dimensional object.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contains all features of the claims of this application in which the patent’s intersection (between a described object property and a defined object geometry of the three-dimensional object) is equivalent to the claimed mapping (between the portion and an object property of the multiple object properties based on the location of the portion in the object property space).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616